Citation Nr: 1607244	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits, to include entitlement to an increased rating for amyotrophic lateral sclerosis (ALS), entitlement to an earlier effective date for the grant of service connection for ALS, entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only, and entitlement to a home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 March 1982, and from January 1986 to June 1989.  The Veteran died on November [redacted], 2008; the Appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Appellant testified at a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before explaining the reasons for this remand, a brief review of the history of the claims before the Board is instructive.  

The Veteran first sought service connection for ALS in July 2004; the RO denied his claim in March 2005 and May 2005.  

In May 2007, the Veteran sought to reopen his previously denied claim for service connection for ALS.  In a November [redacted], 2008 rating decision, the RO granted the Veteran's claim, establishing service connection for ALS and its associated disabilities (including neuropathy of the bilateral upper and lower extremities).  The RO also granted entitlement to special monthly compensation, a special home adaptation, and for automobile and adaptive equipment.  

Unfortunately, the Veteran died on November [redacted], 2008, the same day as the rating decision granting service connection for ALS.  

The Appellant filed a claim for death benefits, including service connection for the cause of the Veteran's death and accrued benefits, in December 2008.  In a February 2009 letter that noted she was disagreeing with the November 2008 decision, the Appellant clarified what specific benefits she was seeking.  Specifically, the Appellant mentioned earlier effective dates for the grant of service connection for ALS, entitlement to increased ratings and special monthly compensation, and entitlement to special home adaptation benefits and automobile benefits.  In a letter that same month, the RO explained that it could not accept her letter as a notice of disagreement, as she was not a proper appellant.  

Though the RO granted the Appellant's claim for service connection for the cause of the Veteran's death, it denied her claim for accrued benefits in a March 2009 rating decision.  The Appellant later perfected her appeal.  

During the pendency of the Appellant's claim, new laws and regulations governing the claims of appellants who have died were approved.  These laws and regulations allow a claimant to substitute for a deceased veteran, and they are generally more expansive and more claimant friendly than the previous accrued benefits laws. 

Prior to October 2008, when a veteran claimant died with a claim pending, a narrow class of beneficiaries was able to file a claim and seek the benefits for which the Veteran would have been entitled to if not for his death.  See 38 U.S.C.A. § 5121 (West 2014).  Since that date, however, statutory and regulatory changes allow a member of that narrow class of beneficiaries to substitute for the veteran and continue to prosecute any pending claims.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

Though the Appellant, as the Veteran's surviving spouse, is eligible to be substituted for the Veteran and to continue the prosecution of his claim, the RO has continued to treat her claim as one simply for accrued benefits.  Indeed, heretofore, the RO has not informed the Appellant of the change in law or of her ability to substitute for her husband.  

The express language of the applicable regulation deems the filing of a claim for death benefits to be a request to substitute for any pending claims.  38 C.F.R. § 3.1010(c)(2).  The regulation is also clear that it is the responsibility of the RO and not the Board to determine whether a particular claimant is eligible for substitution.  38 C.F.R. § 3.1010(e) ("The agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.").  

Because the Appellant is eligible to substitute for the Veteran, and because the RO has not yet provided the Appellant with the applicable notice of such claims, the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide any indicated notice to the claimant regarding substitution claims, including any notice required by Reliford v. McDonald, 27 Vet. App. 297 (2015), that she may choose to have her claims processed for accrued benefits in lieu of substitution.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




